Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Response to Arguments
Applicant’s arguments, see pages 8-10, filed March 16, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Response to Amendment
The amendment submitted March 16, 2021 has been accepted and entered.  Claims 1, 3-6, 8, 10-13, 15 are amended.  No claims are cancelled.  No new claims are added.  Thus, claims 1-20 are examined. 
Allowable Subject Matter
Claims 1-20 are allowable over the prior art.  
Independent claims 1, 8, 15 are allowable based on applicant’s remarks filed March 16, 2021, regarding a downhole logging tool, system and method of performing downhole logging operations in a well, comprising: a sleeve positioned radially around the radiation detector to shield the radiation detector from a first portion of the backscattered radiation, the sleeve  comprising a plurality of layers rotatable with respect to each other, each layer having one or more layer apertures that form at least one aperture in the sleeve when aligned, the at least one aperture for exposing the radiation detector to a second portion of the backscattered radiation, as claimed in combination with the rest of the claim limitations, so as to enhance sensitivity and azimuthal resolution. 
Claims 2-7, 9-14, 16-20 are allowable based on their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gold et al (US 5,481,105 A) discloses an apparatus (sonde) and method of measuring density, or gravel pack quality, in a cased well borehole using a fast neutron source and one or more thermal neutron detectors, comprising: a neutron source creates a fast neutron flux which reacts primarily with the material within the borehole casing while a collocated neutron detector counts the number of backscattered thermal neutrons. A novel means of obtaining azimuthal measurement discrimination is provided by a rotating neutron shield. In one instance the shield is quite substantial, creating a narrow measurement window. In another instance, the shield only marginally screens the detector, creating a large measurement window. In an alternative embodiment, a second thermal neutron detector is spaced distally from the neutron source and first detector. This second detector is used to provide a measurement of the borehole's background, or environmental neutron activity, and can be used to improve the quality of the sonde's gravel pack density measurement.

    PNG
    media_image1.png
    466
    301
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        


/FB/